DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 26-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9868131 in view of Moslehi [US 4996077] and Kawahara [US 20050249876] and Kilpela [US 20050221004]. 
The patent teaches a method comprising a plasma atomic layer deposition reactor wherein the method comprises loading one substrate into the reaction chamber, generating radicals from a non-metal precursor in the remote plasma source as a top to bottom flow into the reaction chamber comprising a vertical deformable in-feed part and providing a vacuum wherein the deformable in feed part is fitted to the top of the reaction chamber and sealed, wherein the metal precursor is provided from the side of the reaction chamber [Claims 1-11]. 
However, the patent does not appear to teach the transfer chamber is between the remote plasma and reaction chamber and surrounds the in feed part. Moslehi is provided. Moslehi teaches a main transfer chamber can be provided between a plasma source and reaction chamber and surrounds the plasma feed portion of the apparatus [Fig. 3]. It would have been obvious to one of ordinary skill in the art to provide a transfer chamber between the remote plasma and reaction chamber so as to provide a full view of the wafer, which can assist in other processing of the substrate [col 4, ln 52-58]. 
	However, the patent does not appear to teach guiding carrier gas from a carrier gas source to the remote plasma source along a carrier gas line implemented as a single gas line and providing plurality of three way pulsing valves in the carrier gas line. Kawahara is provided.
	Kawahara teaches guiding carrier gas from a carrier gas source to the remote plasma source along a carrier gas line implemented as a single gas line and providing plurality of three way pulsing valves in the carrier gas line upstream of the remote plasma source [Fig. 1; 0007; 0030]. It would have been obvious to one of ordinary skill in the art to provide this gas supplying arrangement so as to better control the gas supply [0031]. 
	However, the patent does not appear to teach the precursor gases are guided through a capillary to an input of one of the three way pulsing valves. Kilpela is provided. 
Kilpela teaches a system for introducing gaseous source chemicals to a reaction space, where the system includes an inactive gas source (carrier gas)… a reactant supply source, gas flow control valve, and a choked-flow element [abstract; 0054] for depositions such as ALD [0009]. Kilpela further teaches the gas flow control valve is a three way valve that can control the flow of the reactant and inert gas [0031], and the choked-flow element can be a capillary insert [0012], wherein each reactant supply source is coupled through a source choked flow element (or capillary insert) to a three way source pulsing valve [0043; 0055; Fig. 2; Fig. 6]. It would have been obvious to one of ordinary skill in the art to modify the prior art and provide the precursor through a capillary to an input of a three way pulsing valve, since Kilpela teaches ALD source systems for providing precursors and purge steps using mass flow controllers (MFCs) have disadvantages (e.g. expensive, pressure fluctuations, etc.) [0008], which Kilpela’s system overcomes [0009].
	Claim 2: Kawahara teaches an oxygen containing gas [0004].
Claim 4: Kawahara teaches the non-metal precursor pulsed into the carrier gas flow can be nitrogen [0026].
Claim 5: Kilpela teaches a plurality of pulsing valves are provided in a carrier gas line implemented as a single gas line from a carrier gas (inactive) source [0054-0056; Fig. 6] which then be introduced to the plasma source [Ishizaka; Fig. 1]. 
Claim 6: Kilpela teaches pulsing respective non-metal precursor in a respective three-way pulsing valve into the carrier gas flow [0056; Fig. 6], which would then be introduced to the remote plasma source [Ishizaka; Fig. 1] (hence being upstream of the remote plasma source). 
 Claim 7: Kawahara teaches the carrier gas can an inert gas such as N2 [0026] or Ar [0026]; Kilpela also teaches inert or noble gases include nitrogen or argon [0053]. 
Claim 26-27: patent teaches the deformable part is coupled with the reaction chamber, which would have been obvious to one of ordinary skill in the art that the deformable in feed part is surrounded by a wall to form the deformable in feed part and attached at the top of the reaction chamber to supply the radicals in to the reaction chamber [Claims 1-11]. 
Claim 28: Kawahara teaches a plurality of precursors are provided through their own respective three way valve [Fig. 1].

Claims 2-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9868131 in view of Moslehi and Kawahara and Kilpela and Raaijmakers [US 6511539].
Teaching of the prior art is aforementioned, where Ishizaka teaches ammonia excited species [0047], but does not appear to teach providing oxygen to the plasma source to generate radicals from the oxygen gas. Raaijmakers is provided.
Claims 2-3: Raaijmakers teaches typical excited species can include ammonia and oxygen that is introduced to carrier gas [col 4, ln 28-35]. It would have been obvious to one of ordinary skill in the art to provide ammonia or oxygen or both to the carrier gas that as flown to the plasma source, since Raaijmakers teaches these are well known precursors used for PEALD excited species for common deposition.
 
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9868131 in view of Moslehi and Kawahara and Kilpela and further in view of Ishizaka [US 20060027167].
The patent does not appear to teach the plasma source is ICP (inductively coupled plasma). Ishizaka is provided.
Ishizaka teaches a top to bottom process [Fig. 1], which is another operable way of generating a plasma for depositing a film [0016]. It would have been obvious to one of ordinary skill in the art to provide ICP for plasma source since Ishizaka teaches this is a known and operable way of generating a plasma for deposition.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawahara [US 20050249876] in view of Kilpela [US 20050221004] and Fujii [US 4980204].
Claim 21: Kawahara teaches a plasma atomic layer deposition reactor configured to deposit material [abstract], which it would have been obvious to one of ordinary skill in the art that the ALD process is a self-saturating reaction; guiding carrier gas to a remote plasma source along a carrier gas line as a single gas line [Fig. 1], providing plurality of three way pulsing valves in the carrier gas line wherein the three way pulsing valves are configured to provide a plurality of non-metal precursors into the carrier gas flow from the carrier gas line [Fig. 1; 0007; 0030-0031].
However, the prior art does not appear to teach guiding the non-metal precursor through a capillary to an input of a three-way pulsing valve and pulsing the non-metal precursor in the three-way pulsing valve. Kilpela is provided.
Kilpela teaches a system for introducing gaseous source chemicals to a reaction space, where the system includes an inactive gas source (carrier gas)… a reactant supply source, gas flow control valve, and a choked-flow element [abstract; 0054] for depositions such as ALD [0009]. Kilpela further teaches the gas flow control valve is a three way valve that can control the flow of the reactant and inert gas [0031], and the choked-flow element can be a capillary insert [0012], wherein each reactant supply source is coupled through a source choked flow element (or capillary insert) to a three way source pulsing valve [0043; 0055; Fig. 2; Fig. 6]. It would have been obvious to one of ordinary skill in the art to modify the prior art and provide the precursor through a capillary to an input of a three way pulsing valve, since Kilpela teaches ALD source systems for providing precursors and purge steps using mass flow controllers (MFCs) have disadvantages (e.g. expensive, pressure fluctuations, etc.) [0008], which Kilpela’s system overcomes [0009].
However, the prior art does not appear to teach guiding the non-metal precursor through a mass flow meter and subsequently a capillary, the mass flow meter measuring the flow rate of the precursor through the capillary. Fujii is provided.
Fujii teaches it is known in the art to either use a MFC or a combination of a MFM and needle valve to measuring flow rate in gas supply path [col 5, ln 65-69]. Fujii further teaches the needle valve is subsequent to the MFM [Fig. 6, col 6, ln 39-43]. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to further provide a MFM and needle valve or capillary so as provide a way to monitor the flow or gas supply and automate gas flow control.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where support can be found for claims 23-25.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-8 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715